Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-29, drawn to a nickel-based self-fluxing alloy.
Group II, claim(s) 30-33, drawn to a glass manufacturing member.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the nickel-based self-fluxing alloy of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dorfman et al. (US 5,006,321 – hereinafter Dorfman).  Dorfman (Col. 3, lines 15-27) discloses a self-fluxing alloy consisting essentially of 10% to 18% Cr, 2% to 4% B, up to 4% Si, up to a total of 9% of one or more of Mo, Cu, Fe, and tungsten, 0.15% to 1.0% carbide, balance nickel and/or cobalt.  With the disclosure of the balance as nickel, this provides for a nickel-based fluxing alloy.  Dorfman discloses in a further embodiment the powder is a blend consisting essentially of the self-fluxing alloy particles and carbide particles, and discloses the carbide particles constitute about 30% to 70% by weight of the blend, and consist essentially of tungsten carbide particles in a cobalt matrix, the cobalt constitutes about 12% by weight of the total tungsten carbide and the cobalt.  Further, in Example 1, Dorfman discloses a specific embodiment comprising 50% self-fluxing alloy and 50% tungsten carbide/cobalt.  Based on a blend of 50% tungsten carbide/cobalt and 50% by weight of alloy particles, it would be obvious to a person having ordinary skill in the art, this provides for a nickel-based self-fluxing alloy blend corresponding to the claimed nick-based self-fluxing alloy comprising ~1% to ~2% of boron (50% of the 2% to 4% boron), hard particles, and Si.  This embodiment provides for a nickel-based self-fluxing alloying comprising an overlapping range of boron, hard particles, and Si, as claimed.  Further, if the carbide particles comprise a blend of 70% carbide particles and 30% by weight of alloy particles, it would be obvious to a person having ordinary skill in the art, this provides for a nickel-based self-fluxing alloy blend corresponding to the claimed nick-based self-fluxing alloy comprising ~0.6% to ~1.2% of boron (30% of the 2% to 4% boron), hard particles, and Si.  This alternative embodiment provides for a nickel-based self-fluxing alloying having a range of boron within Applicant’s claimed range, hard particles, and Si, as claimed.  Accordingly, the special technical feature (i.e. nickel-based self-fluxing alloy of claim 1), linking Groups I and II does not provide a contribution over the prior art in view of Dorfman, and no single general inventive concept exists.  Therefore, restriction is appropriate.
Additionally, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions have acquired a separate status in the art in view of their different classification 
• the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
• the prior art applicable to one invention would not likely be applicable to another invention.

No phone call was made to request an oral election to the above restriction requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741